DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/23/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because document A02 and A10 list the same patent number (US 8409667 B2); however, only the publication date 04-02-2013 corresponding to A02 is correct for the identified patent. A document corresponding to A10 could not be properly identified and the listing has therefore not been considered. All other documents listed have been considered.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings were received on 02/22/2021.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 37, “0 3” is amended to read “03”

Allowable Subject Matter
Claims 25-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a method for manufacturing a coated steel sheet having all the steps as claimed in combination. The closest prior art of record to claim 25 is the combination of Park (US 2011/0252849), Liang (CN102268516B), and Takahashi (WO 2014/129177 A1) as applied in the action dated 10/27/2020. Park teaches a method of manufacturing a hot-dipped steel sheet including a continuous annealing line sectioned similarly to the continuous annealing furnace sections of the instant method, Park further teaches low concentrations of H2 in the annealing furnace atmosphere of 0-3 vol.% and dew points of -10 to -50ºC. Liang teaches a temperature control between heating and soaking sections corresponding to a lower pressure in a soaking section than in a heating section as set forth in the instant method. Additionally, Takahashi teaches gas discharge ports throughout the soaking and cooling furnace sections similar to openings 03 and 05 of the instant claim. However, the combined teachings of Park, Liang, and Takahashi do not teach or suggest varying an H2 concentration 2 and a cooling section atmosphere A4 containing at least 1.0 vol.% H2. Further search and consideration of the prior art did not yield teachings suitable to render obvious the distinguished feature when taken in combination with Park, Liang, and Takahashi. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736